Motion to dismiss appeal denied. Memorandum: The motion to dismiss the appeal for failure to serve and file the notice of appeal timely is denied. The notice of entry, dated and mailed on July 22, reciting that the order being appealed from was entered on July 23, is obviously defective. Hence, appellant’s time to appeal was not limited (see, CPLR 5513 [a]). The party seeking to limit another party’s time to appeal must adhere strictly to the provisions of the statute (Kelly v Sheehan, 76 NY 325; Nagin v Long Is. Sav. Bank, 99 AD2d 827, Iv denied 63 NY2d 603). Present—Dillon, P. J., Doerr, Boomer, Balio and Lawton, JJ.